Title: From George Washington to Vice Admiral d’Estaing, 18 July 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Haverstraw [N.Y.] July 18th 1778 8 OClock P.M.
          
          Captain Wm Dobbs will have the honor of delivering you this. He has the character of an
            able experienced seaman; and, for a considerable time, has been esteemed among the first
            pilots, on account of his general knowledge of the Coast & Harbours, &
            particularly with those of New-York. Added to these considerations, he is firmly
            attached to the cause of America, and you may repose in him the strictest confidence. I
            should have prevailed on him before to wait upon you, but his indisposition prevented. I
            have the honor to be with the utmost esteem & respect Sir Yr Most Obedt
            & Most Hbl. sert
          
            Go: Washington
          
        